Case: 18-14244   Date Filed: 04/30/2019   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14244
                        Non-Argument Calendar
                      ________________________

                    D.C. Docket No. 3:17-cr-00101-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

KORRE MAHON FULLER,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (April 30, 2019)

Before MARCUS, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 18-14244     Date Filed: 04/30/2019   Page: 2 of 2


      Korre Fuller appeals his sentence of 78 months of imprisonment for

possessing a firearm as a convicted felon. See 18 U.S.C. § 922(g)(1), 924(a)(2).

Fuller challenges the use of his two prior convictions for armed robbery, Fla. Stat.

§ 812.13(1), to enhance his sentence under the Sentencing Guidelines, U.S.S.G.

§ 2K2.1(a). We affirm.

      We review de novo whether a prior conviction constitutes a crime of

violence under the Sentencing Guidelines. United States v. Dixon, 874 F.3d 678,

680 (11th Cir. 2017).

      Fuller concedes that his challenge to the use of his prior convictions to

enhance his sentence is foreclosed by binding precedent. We held in United States

v. Fritts, 841 F.3d 937, 940 (11th Cir. 2016), that a conviction for armed robbery

under section 912.13 of the Florida Statutes categorically qualifies as a violent

felony under the elements clause of the Armed Career Criminal Act. And recently

the United States Supreme Court reached the same conclusion in Stokeling v.

United States, 139 S. Ct. 544 (2019). Precedent that addresses whether an offense

is a violent felony under the Act is also dispositive in deciding whether the offense

qualified as a crime of violence under the elements clause of the Guidelines. Fritts,

841 F.3d at 940 & n.4. The district court correctly counted Fuller’s prior

convictions for armed robbery as predicate offenses under the Guidelines.

      We AFFIRM Fuller’s sentence.


                                          2